Alvey, C. J.,
delivered the opinion of the Court.
The mechanics’ lien law provides that every building erected “shall be subject toa lien for the payment of all debts contracted for work done or materials furnished for or about the same;” and the Legislature has expressly required that this law shall be construed liberally as a remedial law. Even without the express direction of *148the Legislature, this Court said, in Blake vs. Pitcher & Wilson, 46 Md., 464, that the general language of the statute plainly indicates that the most liberal and comprehensive meaning should be given its provisions in favor of mechanics and material men.
In this case the question is, whether the claim of the appellees, being for range, fire-place heaters, and the usual accessories of pipes, registers, &c., and work done in placing these articles in the house of the appellant, then in course of erection, is such as entitled the appellees to a lien therefor on the house, under the provisions of the statute?
The facts are, as shown by the record, that Wilson and Company, a firm composed of E. J. Wilson and George H. Dobson, Jr., on the 6th of Dec., 1881, entered into a contract with the appellees for the furnishing by the latter' of range and two fire-place heaters, with necessary attachments, for each of twenty-three houses, then being, or about to be, erected by the firm, on certain contiguous lots, the legal title to which appears to have been in Dobson, one of the firm of Wilson and Company. By the contract Wilson and Company were required to pay $56.50 per house, for such range and fire-place heaters, within thirty days after the completion of the contract by the appellees; and Wilson and Company were to have the privilege of calling for heaters and ranges as they needed them, provided they did not call, at any one time, for less than heaters and ranges for two houses; and if they did not take the whole lot within three months from the date of the contract, then the account for all the articles furnished up to the expiration of that time, should be considered due and payable.
It is quite clear, therefore, that the contract was an entire and continuous one, for all the ranges and fireplace heaters to be furnished for the twenty-three houses. *149The range and fire-place lieaters for the house now owned by the appellant, being one of the twenty-three, were furnished on or about the 12th of December, 1887; and on or about the 14-th of December, 1887, the appellant purchased and took possession of the house. The appellees completed their entire contract, by furnishing all the materials and work required by its terms, by the 4th of Feb., 1888, within the time mentioned in the contract; and from that date the appellees had six months within which to file their claim for record, and it appears that the claim was filed on the 16th of June, 1888, and was therefore within time.
Eor what purpose and with what intent were the range and fire-place heaters fitted in the house while in course of erection ? As a general rule, it may be stated that whether a thing which may be a fixture becomes a part of the building by annexing it, depends upon the intention with which it is done. The character of the physical attachment, whether slight or otherwise, and the use, are mainly important in determining the question of intention of the party making the attachment or annexation. Hill vs. Sewald, 53 Pa. St., 271; Potter vs. Cromwell, 40 N. Y., 287; Ewell on Fixtures, 21, 22. Here there can be no doubt of the intention of Wilson and Company in fitting in the house, while in course of construction, the range and fire-place heaters, with their attachments. It was doubtless the purpose to put in these articles as permanent fixtures and as part and parcel of the finish of the house. The houses were being built for sale or rent, and it was the manifest object to finish them in such modern and improved style, as to convenience and comfort, as would make them desirable residences. This could only be done by finishing the houses by fitting in ranges and fire-place heaters. And this is shown to be the universal understanding and practice among builders and material men in Baltimore. They all, that is, those called as *150witnesses, without exception, testify that not only is a cooking or kitchen range necessary, hut fire-place heaters, with their attachments, are equally necessary, to the finish and completion of a modern dwelling house of the class to which that of the appellant belongs; and that such fixtures are regarded as being essential parts of the house. And that being so, there would seem to be no reason for holding that the range and heaters, with their necessary attachments, were not materials furnished for or about the finish of the house.
(Decided 11th June, 1889.)
It' is not contended, as we understand counsel for the appellant, that the lien does not exist for the range, and its accessories, and the work done in putting it up; but that the lien does not attach for the fire-place heaters and their attachments. It has been decided by this Court, in Weber vs. Weatherby, et al., 34 Md., 656, that the right of lien does exist for both range and furnace erected in a house; and we think, for the same reason that the lien exists for range and furnace, it should exist for the heaters, pipes, registers, &c., fitted in the house as permanent fixtures.
We shall therefore affirm the decree of the Court below.

Decree affirmed.